Exhibit 10.5

 

AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS

 

This Amendment is entered into by and between Guaranty Federal Bancshares, Inc.
(the “Company”) and H. Michael Mattson (“Participant”).

 

WHEREAS, the Company and Participant are parties to three Restricted Stock Award
Agreements dated February 4, 2014, February 3, 2015, and February 25, 2016,
respectively (collectively the “Award Agreements” and individually an “Award
Agreement”), pursuant to which Participant beneficially owns 4,997 shares of
common stock of the Company (“Restricted Shares”), subject to the restrictions
and other terms and conditions set forth in said Award Agreements; and

 

WHEREAS, in recognition of Participant’s past service with the Company and his
commitment to remain employed with the Company through June 30, 2016 to ensure a
smooth transition, the parties wish to amend the Award Agreements as set forth
below.

 

NOW, THEREFORE, in consideration of the mutual commitments set forth herein and
other valuable consideration, the receipt of which the parties hereby
acknowledge, each Award Agreement is amended in the following respects:

 

Notwithstanding paragraph 1 of the Award Agreement to the contrary, the
Restricted Shares shall be fully vested and non-forfeitable, and all holding
periods shall expire, on June 30, 2016, if Participant remains employed by the
Company through such date.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on this 1st day of
June 2016. This Amendment may be executed in counterparts.

 

 

Guaranty Federal Bancshares, Inc.

 

/s/ Shaun A. Burke

Shaun Burke, CEO

 

/s/ H. Michael Mattson

H. Michael Mattson, Participant

 

 

 

 

 

 